Exhibit SUBSIDIARIES OF ACETO CORPORATION Subsidiary State or other jurisdiction of corporation or organization Acci Realty Corp. New York Aceto Agricultural Chemicals Corp. S.R.F.A. LLC UPI-Aceto LLC New York New York Delaware Aceto Industrial Chemical Corp. New York Arsynco, Inc. New Jersey Larlabs Corp New York Roehr Chemicals, Inc. New York CDC Products Corp. New York Aceto Sanitary Supply Corp. New York Aceto Pharma Corp. Delaware Aceto Holding GmbH Germany Aceto Pharna GmbH Germany Aceto Finechem GmbH Germany Pharma Waldhof GmbH Germany Aceto Luxembourg S.a.r.L. Luxembourg Aceto (Holding) B.V. The Netherlands Aceto B.V. The Netherlands Aceto France S.A.S France Aceto Ltd. Bermuda Aceto Pharma India Pvt. Ltd. India Aceto Pte Ltd. Singapore Aceto (Hong Kong) Ltd. Hong Kong Aceto (Shanghai) Ltd. China Aceto Pharmaceutical (Shanghai) Ltd. China Aceto Agricultural Chemical Corporation Limited United Kingdom Aceto Japan, Inc. Japan
